Exhibit 10.2
AMENDMENT NO. 1 TO
COMMON STOCK PURCHASE AGREEMENT
     This Amendment No. 1 (the “First Amendment”) to that certain Common Stock
Purchase Agreement, dated October 11, 2007 (the “Agreement”), by and between
Dendreon Corporation, a Delaware corporation (the “Company”), and Azimuth
Opportunity Ltd., an international business company incorporated under the laws
of the British Virgin Islands (the “Investor”), is entered into as of October 8,
2008 (the “First Amendment Date”). Capitalized terms not otherwise defined
herein shall have the meaning set forth in the Agreement.
Recitals
     Whereas, Section 4.18 of the Agreement provides that the Registration
Statement was declared effective by order of the Commission on May 25, 2007, the
definition of “Base Prospectus” in the Agreement refers to the Company’s
prospectus, dated October 11, 2007, and the definition of “Registration
Statement” refers to the registration statement on Form S-3, Commission File
Number 333-141388;
     Whereas, on June 11, 2008, the Company filed a new registration statement
on Form S-3, Commission File Number 333-51573, to register the offer and sale of
shares of Common Stock under the Agreement, which new registration statement was
declared effective by order of the Commission on August 29, 2008;
     Whereas, the Company and the Investor desire to utilize the new
registration statement on Form S-3, Commission File Number 333-51573, in
connection with the offer and sale of shares of Common Stock under the
Agreement, in lieu of the registration statement on Form S-3, Commission File
Number 333-141388;
     Whereas, the Agreement remains in full force and effect;
     Whereas, Section 9.3 of the Agreement provides that the Agreement may be
amended by a written instrument signed by the Company and the Investor; and
     Whereas, the Company and the Investor now desire to amend the Agreement as
set forth herein.
Agreement
     Now, Therefore, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in the Agreement and this First
Amendment, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:
     1. Amendment of Section 4.18(i). Effective as of the First Amendment Date,
Section 4.18(i) of the Agreement shall be amended and restated in its entirety
to read as follows:
     “(i) The Company has prepared and filed with the Commission in accordance
with the provisions of the Securities Act the Registration Statement, including
a base prospectus relating to the Shares. The Registration Statement was
declared effective by

 



--------------------------------------------------------------------------------



 



order of the Commission on August 29, 2008. As of the date hereof, no stop order
suspending the effectiveness of the Registration Statement has been issued by
the Commission or is continuing in effect under the Securities Act and no
proceedings therefor are pending before or, to the Company’s knowledge,
threatened by the Commission. No order preventing or suspending the use of the
Prospectus or any Permitted Free Writing Prospectus has been issued by the
Commission.”
     2. Amendment of “Base Prospectus” Definition. Effective as of the First
Amendment Date, the definition of “Base Prospectus” in Section (c) of Annex A to
the Agreement shall be amended and restated in its entirety to read as follows:
“(c) “Base Prospectus” shall mean the Company’s prospectus, dated August 12,
2008, a preliminary form of which is included in the Registration Statement,
including the documents incorporated by reference therein.”
     3. Amendment of “Registration Statement” Definition. Effective as of the
First Amendment Date, the definition of “Registration Statement” in Section
(aaa) of Annex A to the Agreement shall be amended and restated in its entirety
to read as follows:
“(aaa) “Registration Statement” shall mean the registration statement on Form
S-3, Commission File Number 333-51573, filed by the Company with the Commission
under the Securities Act for the registration of the Shares, as such
Registration Statement may be amended and supplemented from time to time,
including the documents incorporated by reference therein and the information
deemed to be a part thereof at the time of effectiveness pursuant to Rule 430A
or Rule 430B under the Securities Act.”
     4. Continuing Effect of Agreement. Except as expressly set forth in this
First Amendment, all other provisions of the Agreement remain in full force and
effect.
     5. Governing Law. This First Amendment shall be governed by and construed
in accordance with the internal procedure and substantive laws of the State of
New York, without giving effect to the choice of law provisions of such state.
     6. Counterparts. This First Amendment may be executed in counterparts, all
of which taken together shall constitute one and the same original and binding
instrument and shall become effective when all counterparts have been signed by
each party and delivered to the other parties hereto, it being understood that
all parties hereto need not sign the same counterpart.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Amendment No. 1 to
the Agreement to be executed and delivered as of the First Amendment Date.

           


Company: DENDREON CORPORATION
      By:   /s/ Richard F. Hamm, Jr.         Name:   Richard F. Hamm, Jr.       
Title:   Senior Vice President, Corporate Development, General Counsel and
Secretary        Investor: AZIMUTH OPPORTUNITY LTD.
      By:   /s/ Deirdre M. McCoy         Name:   Deirdre M. McCoy       
Title:   Corporate Secretary     

 